Citation Nr: 9921190	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals of a right knee injury from November 
22, 1994 to June 8, 1998 and from September 1, 1998 onward.  

2.  Entitlement an initial compensable evaluation for 
postoperative residuals of a fracture of the fifth finger of the 
right (major) hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
November 1994.  

This appeal arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO denied entitlement to service 
connection for left knee osteoarthritis; and granted claims of 
entitlement to service connection for postoperative residuals of 
a right knee injury, evaluated as 20 percent disabling effective 
November 22, 1994 (the day after the veteran's discharge from 
service on the basis of aggravation of pre-existing right knee 
disability) and postoperative residuals of a fracture of the 
fifth finger of the right (major) hand, evaluated as 
noncompensably disabling effective November 22, 1994.  

In January 1998 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for left knee osteoarthritis, 
and remanded to the RO the claims of entitlement to increased 
evaluations for the right knee and right fifth finger 
disabilities for consideration of additional legal principles and 
for additional factual development.  The Board requested that an 
attempt be made to obtain additional treatment records and that a 
VA examination be scheduled.  

The veteran submitted some records in connection with a claim of 
entitlement to a temporary total evaluation based on 
convalescence following further right knee surgery pursuant to 
38 C.F.R. § 4.30 (1998).  However he did not report for a 
scheduled VA examination or otherwise respond to requests for 
development.  The veteran's representative informs the Board that 
the veteran could not be located.   The case has been returned to 
the Board for appellate review.  

The issues have been rephrased above to indicate that the veteran 
filed a notice of disagreement (NOD) with the original 
evaluations assigned when entitlement to service connection was 
granted.  

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) held 
that in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  The rephrasing is also 
to reflect that a temporary total evaluation was assigned for a 
closed period of time in 1998 (June 9, 1998 to August 31, 1998).  
The veteran is deemed to be requesting an evaluation higher than 
20 percent before and after this temporary total disability 
period.  


FINDINGS OF FACT

1.  From November 22, 1994 to June 8, 1998 the veteran had 
degenerative arthritis of the right knee productive of painful 
limitation of flexion to between 80 and 110 degrees.  

2.  After September 1, 1998, the veteran had degenerative 
arthritis of the right knee productive of painful limitation of 
extension to 5 degrees.  

3.  The proximal interphalangeal (PIP) joint of the veteran's 
right fifth finger is not ankylosed in an unfavorable position; 
motion is possible to within 2 inches or 5.1 centimeters of the 
median transverse fold of the palm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent from November 22, 1994 to June 8, 1998 and from September 
1, 1998 onward for postoperative residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).  



2.  The criteria for a separate evaluation of 10 percent for 
arthritis of the right knee have been met from September 1, 1998 
onward.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5261.  

3.  The criteria for an initial compensable evaluation for 
postoperative residuals of a fracture of the fifth finger of the 
right (major) hand have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5156, 5227 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA examination in November 1994.  He 
reported persistent flexion contracture of the proximal 
interphalangeal joint (PIP) joint of the fifth finger of his 
right (major) hand despite physical therapy.  He also reported 
recurrent swelling of the right knee, pain with standing, and 
frequent giving way of the knee - all despite multiple surgeries.  
He added that pain was aggravated by any activity and was 
partially relieved with rest and ice application.  He reportedly 
used an elastic support for the right knee and had been taking 
Motrin but ran out.  He was working.  

On examination there was obvious deformity of the right fifth 
finger - specifically contracture of the PIP joint.  The veteran 
was unable to make a complete fist as the tip of the fifth finger 
remained about one centimeter from the palm.  There was swelling 
of the finger and joint compared with the left hand.  The 
circumference of the right proximal phalanx was .7 centimeters 
greater than on the left.  There was also a scar that was not 
discolored and was only minimally disfiguring.  


Range of motion of the metacarpal phalangeal (MP) joint was from 
25 degrees upper extension to 80 degrees flexion.  Range of 
motion of the PIP joint was limited from 75 degrees flexion to 85 
degrees flexion.  He reported mild pain to palpation and 
manipulation of the PIP joint of the right fifth finger.  

As for the right knee, the veteran walked with an antalgic gait, 
limping on the right.  He could walk on the toes and heels.  He 
was unable to squat down more than 25 percent of the norm due to 
pain and stiffness in his right knee.  He was wearing an elastic 
support, which was removed for the examination.  Right knee 
motion was from 0 degrees extension to 80 degrees flexion.  There 
appeared to be severe pain with any manipulation or palpation of 
the knee joint when he attempted to flex beyond 80 degrees.  
There was exquisite pain to palpation over the medial femoral 
condyle and along the course of the medial collateral ligament.  
There was no significant swelling except for some soft tissue 
fullness around the patella tendon.  There was no effusion.  
There was pain to palpation along the medial joint and pain with 
any attempt to perform a McMurray maneuver.  There was also pain 
with palpation of the medial retinaculum of the right patella and 
pain with palpation and manipulation of the patella.  There was 
one-plus laxity of the medial collateral ligament with valgus 
stress.  There was no instability though to valgus stress and 
anterior Drawer and Lachman tests were negative.  The examiner 
also felt that there was some atrophy of the right distal thigh, 
which was 2.5 centimeters less in circumference than on the left.  

X-rays showed minimal osteoarthritic changes in the right knee 
joints.  X-rays of the right hand showed flexion of the 5th 
(little finger) proximal interphalangeal (PIP) joint.

The diagnoses provided by the examiner were: post traumatic 
flexion of the PIP joint of the right fifth finger status post 
fracture dislocation, open reduction and internal fixation; post 
traumatic degenerative osteoarthritis of the retropatellar joint 
of the right knee status post partial meniscectomy and repeat 
arthroscopy; and moderate medial collateral ligament instability 
of the right knee.  

In the veteran's substantive appeal, filed in June 1996, he 
asserted that he was provided with an inadequate examination.  He 
asserted that his right little finger was "frozen," and he 
attached a picture showing his right little finger in a flexed 
position.  

In February 1998 the RO sent a letter to the veteran's address of 
record asking him to identify additional sources of treatment as 
requested in the Board's remand.  The letter was not returned as 
undeliverable and the veteran never responded to the letter.  

A VA examination was ordered in March 1998 as per the Board's 
remand directive.  A memo in the claims folder from April 1998 
indicates that the veteran failed to report for the scheduled 
examination.  In the comments section of the memo, it was noted 
that a telephone message was left for the veteran to call 
regarding the examination but the veteran did not return the 
call.  

In June 1998 the veteran wrote to the RO requesting a temporary 
total rating for convalescence following a knee operation.  He 
reported the same address as previously.  He did not respond to 
the prior request for records or comment on his failure to report 
for the scheduled VA examination. 

Attached to the letter were an operative report from June 1998 
and a follow-up report from the same month.  According to the 
operative report the veteran reported pain and popping in his 
right knee.  He had medial compartment arthritis.  The lateral 
compartment was "relatively good."  Reportedly the veteran did 
well for a while with a knee brace but developed the reported 
symptoms following a twisting injury.  It is unclear when this 
occurred.  On examination there was trace effusion with 
tenderness and popping along the lateral joint line.  Lachman's 
was stable.  The veteran underwent an arthroscopic surgery.  
Prior to the surgery the impression was of degenerative arthritis 
and a torn lateral meniscus of the right knee.  


During the surgery fibrosis was found.  The cruciate ligaments 
were intact.  There was grade IV chondromalacia.  There were also 
generalized grade II and III changes of the patella.  Various 
areas in the knee were debrided or shaved.  The diagnosis 
postoperatively was degenerative arthritis and arthrofibrosis of 
the right knee.  

The follow-up report noted that three days after the operation 
the veteran was doing well with minimal pain.  There was slight 
swelling.  The operative incision was healing well.  Range of 
motion was from 5 degrees to 80 degrees.  The knee was stable.  
The impression was degenerative joint disease and chondromalacia 
of the knee.  

In July 1998 the veteran submitted a follow-up report from that 
month.  The report is difficult to read but it appears that the 
veteran reported some ongoing discomfort and swelling.  There was 
a trace of effusion on examination.  There was 1+ crepitation.  
Range of motion was from 0 to 110 degrees.  The impression was 
multiple compartment degenerative arthritis.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  In 
determining the disability evaluation, VA must acknowledge and 
consider all regulations that are potentially applicable based 
upon the assertions and issues raised in the record, and explain 
the reasons and bases used to support its conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  For application 
of the rating schedule, accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition.  


It is essential, both in examinations, and in the evaluation of 
disability, that each disabling condition be viewed in relation 
to its history.  38 C.F.R. § 4.1 (1998). 

Examination reports must be interpreted in light of the whole-
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of disability 
present.  Each disability must be considered from the point of 
view of the veteran working or seeking work.  If a diagnosis is 
not supported by the findings on the examination report, or if 
the report does not contain sufficient detail, the report must be 
returned as inadequate for evaluation purposes.  38 C.F.R. § 4.2 
(1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify the 
disease and the disability therefrom, and coordination of rating 
with impairment of function are expected in all instances.  
38 C.F.R. § 4.21 (1998).  

Evaluation of the same disability under various diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (1998).  However, multiple ratings 
can be assigned using different diagnostic codes if none of the 
symptoms or criteria for a rating under a diagnostic code are 
duplicative of, or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The VA General Counsel issued an opinion 
that there is no prohibition against assigning separate ratings 
for lateral instability or subluxation of the knees, and for 
arthritis of the knees.  VAOPGCPREC 23-97.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.





In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  


Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.);  (b) more 
movement than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled movements 
smoothly;  and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of rating 
disability from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the knee for VA purposes is 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint (including the 
ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added under Diagnostic 
Code 5003.  


Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where there 
is x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Ankylosis of any finger other than the thumb, the index finger or 
the middle finger (whether for the major or minor hand) is 
evaluated as noncompensable with the exception that extremely 
unfavorable ankylosis is rated as amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Amputation of the little finger at the PIP 
joint is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  

In introductory text prior to Diagnostic Code 5216 it is noted 
that where one digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the medial 
transverse fold of the palm.  If so, the rating will be for 
favorable ankylosis.  If not ankylosis is deemed unfavorable.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is appropriate 
where flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is appropriate 
where extension is limited to 15 degrees.  A 30 percent rating is 
assigned in the case of extension limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a)(1998).  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b)(1998).  

In cases involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the degree 
of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  It is 
necessary to deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of entrance 
into active service, in terms of the rating schedule except that 
if the disability is total (100 percent) no deduction will be 
made.  If the degree of disability at the time of entrance into 
service is not ascertainable in terms of the schedule, no 
deduction will be made.  38 C.F.R. § 3.322(a)(1998).  See also 
38 C.F.R. § 4.22 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material of 
record in an appropriate case before VA there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 
4.3.  



Analysis

The Board has carefully considered the evidence compiled by and 
on behalf of the veteran and determined that his claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a);  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been adequately developed for the 
purpose of adjudicating the claims; no further assistance in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

With regard to the duty to assist, it is noted that additional 
development was ordered by the Board in January 1998.  However, 
the veteran did not cooperate with the remand directives.  He did 
not identify sources of preservice treatment as requested.  
Accordingly, the extent of disablement of the right knee prior to 
service cannot be determined, and the criteria under 38 C.F.R. 
§ 3.322 reported earlier cannot properly be applied in the 
adjudication of the appellant's claim on appeal.  See also 
38 C.F.R. § 4.22.  He submitted a few reports pertaining to a 
knee operation in connection with a claim for temporary total 
disability benefits but did not state whether this was the extent 
of his post service treatment.  




The veteran also did not report for a scheduled VA examination 
and he did not return telephone calls regarding the appointment.  

The claims folder does not show any recent change of address and 
mailings to the veteran have not been returned as undeliverable.  
Therefore it is presumed that the veteran was notified as to his 
obligations.  However, the veteran has been unresponsive.  It 
appears that even the veteran's representative has been unable to 
contact him.  The claims folder contains a copy of a letter dated 
in April 1999 from the veteran's representative to the veteran 
informing him that unless he responded the claims folder would be 
returned to the Board without further development.  In May 1999 
statements on behalf of the veteran, the veteran's representative 
stated that attempts to contact the veteran had been 
unsuccessful.  The representative felt that the RO had attempted 
to comply with the Board's remand directives.  

Although the veteran did not report for his VA examination, 
consistent with the Fenderson case, his appeal is considered to 
be in connection with his original claim for compensation for 
purposes of 38 C.F.R. § 3.655.  Therefore his claim must be 
decided on the evidence of record rather than being denied 
outright (as VA is directed to do when a claimant fails to report 
for a VA examination without good cause in connection with a 
claim for an increased evaluation).  38 C.F.R. § 3.655.  

On the other hand, the duty to assist is not boundless and it is 
not a one-way street.  Wood v. Derwinski.  1 Vet. App. 190 
(1991).  VA is not required to develop the veteran's claim 
further at this time given his lack of cooperation.  Any failure 
by the RO to achieve the remand development ordered by the Board 
is due to this lack of cooperation.  Therefore the Board 
concludes that there has been substantial compliance with the 
remand directives of the Board by the RO.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Contrary to the veteran's assertion, the Board is of the opinion 
that the examination report from November 1994 was thorough and 
complete.  All aspects of functional limitation, including pain 
to palpation, swelling or effusion, limitation of motion due to 
pain, weakness, atrophy, impairment of everyday activities and 
necessity of use of a brace, were explored.  Detailed findings on 
exactly where the veteran had pain were made.  See DeLuca.

With regard to the veteran's right knee, it is the opinion of the 
Board that an initial evaluation in excess of 20 percent is not 
in order from November 22, 1994 to June 8, 1998 or from September 
1, 1998 onward.  However, from September 1, 1998 onward (but not 
from November 22, 1994 to June 8, 1998) a separate 10 percent 
evaluation is warranted.  

To explain this disposition, the RO granted service connection 
for a right knee disability on the basis of aggravation and 
assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This is consistent with moderate 
subluxation or lateral instability, which was found on the VA 
examination in November 1994.  It cannot be determined from the 
evidence of record the nature and extent of severity of the right 
knee prior to service.  38 C.F.R. § 3.322.  The questions at 
issue, therefore, are whether a single evaluation in excess of 20 
percent is supported under this code or any diagnostic code 
pertaining to the knee; and whether separate evaluations can be 
assigned.  As was noted earlier, it must be emphasized that the 
veteran failed to identify sources of preservice treatment for 
his right knee disability thereby precluding proper application 
of the criteria under 38 C.F.R. §§ 3.322, 4.22. 

The Board considered whether a higher evaluation than 20 percent 
could be assigned from November 22, 1994 to June 8, 1998 or from 
September 1, 1998 onward under 5257 or any of the other 
diagnostic codes pertaining to the knees.  However, there was 
also no evidence of ankylosis of the knee (Diagnostic Code 5256), 
severe subluxation or lateral instability (Diagnostic Code 5257), 
nonunion of the tibia and fibula (Diagnostic Code 5262), or 
malunion of the tibia and fibula with a marked knee disability 
(Diagnostic Code 5262).  

There was no evidence of knee flexion limited to 15 degrees 
(Diagnostic Code 5260) or knee extension limited to 20 degrees or 
more (Diagnostic Code 5261), even taking into consideration the 
veteran's painful motion and other functional limitation.  See 
DeLuca.  

As for separate evaluations, where there is evidence of 
arthritis, arthritis and subluxation or lateral instability may 
be separately evaluated if there is additional disability - if 
the criteria for at least a zero percent rating for limitation of 
joint motion are met.  See 38 C.F.R. § 4.14; VAOPGCPREC 23-97.  
When there are degenerative changes of a major joint such as the 
knee with actual evidence of pain etcetera to corroborate 
noncompensable limitation of motion a 10 percent rating is in 
order.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261.  

Before the veteran's surgery, his knee flexion was limited to 80 
degrees.  It was considered limited at that point because there 
was severe pain on attempts at further motion.  The examiner 
considered functional impairment thoroughly and found 
corroborative evidence of pain including gait changes and thigh 
atrophy.  See DeLuca; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Unfortunately, limitation of flexion must be limited to at least 
60 degrees to warrant a noncompensable or zero percent 
evaluation.  Therefore, the competent medical evidence of record 
shows that prior to the veteran's surgery he did not meet the 
criteria for a zero percent evaluation for limitation of knee 
flexion (even considering his pain and functional limitation) set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5260, and separate 
evaluations are not specifically authorized under the regulations 
or the General Counsel opinion.  

After the veteran's surgery limitation of extension to 5 degrees 
was shown.  Therefore, there was at least noncompensable 
limitation of extension under Diagnostic Code 5261 and a separate 
10 percent evaluation may be granted in addition to the 20 
percent evaluation already assigned by the RO for instability.  





As for the veteran's right fifth finger injury, on examination in 
November 1994 there was contracture of the PIP joint.  The 
veteran was unable to make a complete fist as the tip of the 
fifth finger remained about one centimeter from the palm.  Range 
of motion of the MP joint was from 25 degrees upper extension to 
80 degrees flexion.  Range of motion of the PIP joint was limited 
from 75 degrees flexion to 85 degrees flexion.  He reported mild 
pain to palpation and manipulation of the PIP joint of the right 
fifth finger.  

To warrant a compensable evaluation for ankylosis of the little 
finger there would have to be ankylosis so unfavorable that it 
could be deemed amputation of the finger at the PIP joint.  The 
veteran was able to move his fifth finger to one centimeter from 
his palm (well within 5.1 centimeters from the medial transverse 
fold of the palm).  Therefore the ankylosis may not been deemed 
to be in an unfavorable position and the criteria for a 
compensable evaluation have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5156, 5227.  

The veteran submitted a picture purporting to show the angle at 
which his finger was "frozen."  It is difficult from the 
picture to ascertain whether this was beyond 2 inches from the 
medical transverse fold of the palm.  However, the Board is not 
competent to draw medial conclusions in the absence of competent 
medical evidence of record.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  Without objective medical evidence of actual 
ankylosis of the joint in an unfavorable position, the claim 
cannot be granted.  

The benefit of the doubt cannot be afforded to the veteran as the 
competent and credible evidence of record weighs heavily against 
a finding that the veteran exhibits extremely unfavorable 
ankylosis of the right fifth finger.  The evidence is not in 
relative equipoise and the facts do not closely approximate the 
criteria for a higher evaluation.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent from 
November 22, 1994 to June 8, 1998 and from September 1, 1998 
onward for postoperative residuals of a right knee injury is 
denied.

Entitlement to a separate 10 percent evaluation for arthritis the 
right knee is granted from September 1, 1998 onward.  

Entitlement to initial compensable evaluation for postoperative 
residuals of a fracture of the fifth finger of the right (major) 
hand is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

